DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                       FOURTH DISTRICT

                               TROY SHELDON CRAIG,
                                     Appellant,

                                              v.

                                 STATE OF FLORIDA,
                                      Appellee.

                                       No. 4D17-2087

                                       [July 11, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Geoffrey D. Cohen, Judge; L.T. Case No. 15-006513-CF-
10A.

  Carey Haughwout, Public Defender, and Mara C. Herbert, Assistant
Public Defender, West Palm Beach, for appellant.

      No appearance for appellee.

PER CURIAM.

   We affirm in this Anders 1 appeal of the trial court’s disposition of
appellant’s violation of probation proceeding, but remand for entry of a
written order of revocation of probation specifying the conditions appellant
was found to have violated. See Brown v. State, 82 So. 3d 910 (Fla. 4th
DCA 2011); Rey v. State, 904 So. 2d 566 (Fla. 4th DCA 2005), Riley v.
State, 884 So. 2d 1038 (Fla. 4th DCA 2004).

DAMOORGIAN, LEVINE and KLINGENSMITH, JJ., concur.

                                   *          *          *

      Not final until disposition of timely filed motion for rehearing.




1   Anders v. California, 386 U. S. 738 (1967).